United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-44
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 30, 2008 denying his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that his left middle finger condition is
causally related to his January 31, 2006 injury.
FACTUAL HISTORY
On March 24, 2008 appellant, then a 57-year-old heavy mobile equipment mechanic,
filed an occupational disease claim alleging that the flexibility of his left middle finger had been
decreasing following a January 31, 2006 work accident. On that date an equipment rack from a
truck slipped and fell pinning his left hand between the rack and the truck.

By letter dated April 8, 2008, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested a comprehensive medical report from a
treating physician which provided a reasoned explanation as to how the specific work factors or
incidents identified by appellant had contributed to his claimed condition.
In an April 19, 2008 statement, appellant addressed the events of January 31, 2006. In
medical reports dated January to September 2006, Dr. Parley Kurt Thorderson, a Board-certified
orthopedic surgeon, noted that on January 30, 2006 appellant sustained a crush injury to his left
ring finger and underwent a surgical pinning of the left ring finger proximal phalanx. He did
well postoperatively. On April 14, 2008 Dr. Thorderson advised that appellant had residual left
hand stiffness and weakness and provided an assessment of left hand arthritis. He noted x-rays
revealed significant degenerative arthritis of the proximal interphalangeal and distal
interphalangeal joints. Dr. Thorderson also stated that, after reviewing the initial injury films,
the arthritis was preexisting.
By decision dated June 30, 2008, the Office denied the claim, finding that the medical
evidence was not sufficient to establish that appellant’s current condition was causally related to
the January 31, 2006 work incident.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition

1

The Board notes that the record contains additional evidence after the Office rendered its June 30, 2008
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). Therefore, this new evidence cannot be considered by the Board on appeal. Appellant may submit this
evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

2

for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Office accepted that on January 31, 2006 appellant was working when an equipment
rack from a truck slipped and fell against his left ring finger. Appellant asserted subsequently
that he had lost flexibility in his fingers.9 The issue is whether his current left hand arthritis was
caused or aggravated by employment of the January 31, 2006 incident.
The only medical evidence relevant to appellant’s current condition is Dr. Thorderson’s
April 14, 2008 report. 10 Dr. Thorderson diagnosed left hand arthritis of the proximal
interphalangeal and distal interphalangeal joints of the middle finger. He advised that such
arthritis was preexisting. However, Dr. Thorderson did not address how appellant’s current
condition was caused or aggravated by the January 31, 2006 incident.11 While he stated that
appellant’s arthritis was preexisting, he did not explain how the January 31, 2006 incident would
cause or aggravate the diagnosed left hand arthritis. Dr. Thorderson’s report is insufficient to
establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the mere fact that appellant’s condition became apparent during a period of employment
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

The record is not clear with regard to whether appellant may have previously filed a traumatic injury claim with
regard to the January 31, 2006 incident. Any such matter is not before the Board on the present appeal.
10

The earlier medical reports have no relevance in establishing appellant’s current claim.

11

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

3

nor the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. 12 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that his
current left hand condition is causally related to his January 31, 2006 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Dennis M. Mascarenas, supra note 8.

4

